Title: From George Washington to George Clinton, 11 September 1783
From: Washington, George
To: Clinton, George


                  
                     My dear Sir,
                     Rocky Hill 11th Septr 1783.
                  
                  It was with great concern I heard of your Indisposition—later accts say you were upon the recovery—and nothing would give me more pleasure than the confirmation of it from under your own hand.
                  I am not able to give you any information on the point you requested, at our parting.  Congress have come to no determination yet respecting the Peace Establishment, nor am I able to say when they will.  I have lately had a conference with a Committee on this subject; & have reiterated my former opinions; but it appears to me that there is not a sufficient representation to discuss Great National points; nor do I believe there will be, while that Honble Body continue their Sessions at this place.  The want of accomodation, added to a disinclination in the Southern Delegates to be further removed (than they formerly were) from the Centre of the Empire—and an aversion in the others to give up, what they conceive to be a point gained by the late retreat to this place; keeps matters in an awkward situation; to the very great interruption of National concerns.  Seven States it seems (by the Articles of Confederation) must agree before any place can be fixed on for the seat of the Federal Government—and Seven States it is said, will never agree.  consequently, as Congress came here—here they are to remain, to the dissatisfaction of the Majority, & the great  to business; having none of the Public Offices About them, nor no places to accommodate them if they were brought up; And the Members from this, or some other Causes, are eternally absent.
                  Mrs Washington has had a severe return of the Cholic since she came to this place, but is now as well as usual—She joins me very cordially in best wishes for your perfect recovery, and in Affectionate Compliments to Mrs Clinton.  With the sincerest esteem & regard I am My Dear Sir Yr Most Obedt Servt
                  
                     Go: Washington
                  
               